
	
		I
		112th CONGRESS
		1st Session
		H. R. 3450
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Administrator of the Environmental
		  Protection Agency to make grants to assist communities in complying with
		  environmental requirements, to authorize the use of penalty amounts collected
		  under laws administered by the Environmental Protection Agency to finance the
		  grants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Negative Enforcement Act of
			 2011 or the FINE Act of
			 2011.
		2.Community grant
			 program
			(a)In
			 generalThe Administrator of
			 the Environmental Protection Agency may make grants to States and local
			 governments for projects and activities to assist communities in complying with
			 environmental requirements under laws administered by the Environmental
			 Protection Agency.
			(b)ApplicationsTo be eligible to receive a grant under
			 this section, a State or local government shall submit to the Administrator an
			 application that is in such form and contains such information as the
			 Administrator may require.
			(c)Selection of
			 grant recipientsThe Administrator shall select among applicants
			 for grants under this section based on need.
			(d)Federal
			 shareThe Federal share of the cost of a project or activity
			 carried out with grant funds received under this section shall be 75
			 percent.
			(e)FundingThe
			 Administrator shall make grants under this section using amounts made available
			 from the EPA Compliance Trust Fund established under section 3.
			3.EPA Compliance
			 Trust Fund
			(a)Creation of
			 trust fundThere is
			 established in the Treasury of the United States a trust fund to be known as
			 the EPA Compliance Trust Fund (in this section referred to as
			 the Fund).
			(b)Transfers to
			 trust fundThere is hereby
			 appropriated to the Fund amounts equivalent to the amounts deposited in the
			 general fund of the Treasury that are attributable to penalties collected under
			 laws administered by the Environmental Protection Agency. The amounts to be
			 transferred to the Fund under this subsection shall be determined by the
			 Secretary of the Treasury, in consultation with the Administrator of the
			 Environmental Protection Agency.
			(c)Administration
			 of trust fundThe
			 Administrator shall administer the EPA Compliance Trust Fund.
			(d)Use of
			 fundsAmounts in the Fund
			 shall be available to the Administrator, in amounts specified in appropriation
			 Acts, for making grants under section 2.
			4.Prohibition on
			 use of fundsNone of the funds
			 made available to the Environmental Protection Agency for a fiscal year
			 beginning after the date of enactment of this Act may be used to fund programs
			 or activities that are carried out outside of the United States.
		
